In his motion for rehearing appellant calls attention to some inaccuracies, as claimed by him in the fact recitals. We have again reviewed the testimony of the witness upon the point of the claimed inaccuracies but are unable to agree that there is any substance in the complaint.
Complaint is renewed concerning the argument of the district attorney in saying to the jury, as set out in the motion for rehearing, "A man of the character and reputation of the defendant ought to be convicted." Appellant materially mistakes the language of the argument. Bill of exception No. 9 sets up objection to the district attorney stating: "A man of the character and kind of this defendant ought to be convicted." The bill makes no showing of any statement regarding the reputation of appellant. Nothing in the bill states, nor does any inference arise from the language therein set out, that said argument was not well founded upon testimony properly before the jury during the trial, which may have manifested that appellant was the kind and character of man who ought to be convicted. The "character" and "kind" of man he is, — are but *Page 534 
inferences based on facts, — wholly distinct things from reputation, which latter necessarily involves what people say of the person under discussion, which could not arise or be a possible inference from facts merely showing such person to be a seller of intoxicating liquor. In the absence of testimony showing that the reputation of the accused became an issue upon a given trial, it would be manifest error for the district attorney to say to the jury that such person had a bad reputation. If the facts showed the accused to be one who had sold to various persons intoxicating liquors, in violation of law, it would not be an unwarranted inference or statement for the district attorney to say to the jury that a man of this kind or character ought to be convicted.
Not being in accord with appellant's complaint, and believing the case properly disposed of in our former opinion, the motion for rehearing will be overruled.
Overruled.